Hill, J.
(After stating the foregoing facts.) The security deed from Mrs. Clark to the Pearsons-Taft Land Credit Company con*399tained the following description of a portion of the land conveyed.:. “Also that part- of lot 169 beginning at the northeast corner of said lot, thence south 1 degree and 30 minutes west 1270 feet, thence south 88 degrees and 30 minutes west 1750 feet, thence north 1 degree and 30 minutes east 1270 feet to the north lot line, thence north 88 degrees and 30 minutes east 1750 feet to the beginning.” It appears that all of the land in controversy was originally in the County of Decatur, and that when the new County of Seminole was created a part of the land was left in Decatur County and a part of it in Seminole County. The particular tract above described, which description it is insisted is so. indefinite as to be void, is in Seminole County. The land was advertised for sale in the Donalsonville News under dates of August 10, 17, 24, and 31, 1923. This newspaper is the official organ of Seminole County. The description of the land as it appears in the above-named newspaper -followed exactly the description of the land as described in the security deed. It also appears from the record that in the description of the above-described tract of land in the advertisement in the Bainbridge Post-Searchlight a typographical error occurred, the description being identical with that advertised in the Donalsonville News except that the words and figures “east 1750 feet to the beginning” were printed “east 1270 feet to the beginning.” The advertisement should have read, “east 1750 feet to the beginning.” It will be seen from the above description of the land that the beginning point was in the northeast corner of the lot at a definite and fixed point, and that three sides of the land described were accurately given, and that the advertisement was incorrect in giving the number of feet of the last line as “1270 feet to the beginning.” The beginning point having been definitely ascertained as the northeast corner of the lot, we are of the opinion that this description was sufficiently accurate as not to subject it to the criticism that it was void for uncertainty. In Harris v. Hull, 70 Ga. 831, this court held: “In construing conveyances of land, effect is to be given to every part of the description, if practicable; but if the thing intended to be granted appears clearly and satisfactorily from any part of the description, and other circumstances of description are mentioned which are not applicable to that thing, the grant will not be defeated, but those circumstances will be rejected as false or mis*400taken. What is most material and most certain in a description shall prevail over that which is less material and less certain. Courses and distances and computed contents yield to ascertained boundaries and monuments.” And see the language used by Mr. Justice Hall in delivering the opinion of the court, on pages 840, 841. And in Thompson v. Hill, 137 Ga. 308 (73 S. E. 640), it was held: “If the land intended to be granted appears clearly and satisfactorily from any part of the description in a deed, and other circumstances of description are mentioned which are not applicable to that land, the grant will not be defeated, but those circumstances will be rejected as false or mistaken.” And see Civil Code (1910), § 4187; Hatton v. Johnson, 157 Ga. 313, 326 (121 S. E. 404). So we are of the opinion that, taking the description in the advertisement altogether, it is clear and definite.
In addition to what has been said above it appears that the advertisement which appeared in the newspaper in the county where the land lies corresponded exactly with the description of the land contained in the security deed, and the inaccuracy occurred in the newspaper in the county other than that in which this particular land lies. Having held above that the advertisement of the land in the county where the land lies was in exact accordance with the description in the security deed, it is unnecessary to decide the other question raised by the plaintiff in error, viz., that the petition filed to correct the inaccuracy in the advertisement, and the order granted in pursuance thereof, were void for the reasons stated. Hnder the pleadings and the evidence the court did not err in granting a temporary injunction and appointing a receiver.

Judgment affirmed.


All the Justices concur.